Cook, J.,
concurring. The staff commentary to S.Ct.Prac.R. X(9) explains why it is unnecessary for this court to grant an alternative writ and issue a briefing schedule before invoking S.Ct.Prac.R. X(ll) to dismiss an expedited election matter for want of prosecution:
“Section 9. In an expedited election case under the former rules, the Court was required to make a determination promptly under S.Ct.Prac.R. X, Section 5. This virtually always resulted in the grant of an alternative writ and an expedited schedule for the presentation of evidence and briefs. Since the Court usually grants alternative writs in expedited election cases, the amendment returns to the practice in the pre-1994 rules and incorporates into the rule itself an expedited schedule for the presentation of evidence and briefs.” (Emphasis added.)
Accordingly, for expedited election matters, the schedule contemplated in S.CtPrac.R. X(ll) is the briefing schedule built into S.CtPrac.R. X(9). Moreover, S.Ct.Prac.R. X(9) acts as a substitute for this court’s determination under S.Ct.Prac.R. X(5), in effect automatically granting an alternative writ.
By acknowledging the proper interrelation between S.Ct.Prac.R. X(9) and S.Ct.Prac.R. X(ll), it becomes clear that S.Ct.Prac.R. X(ll) itself provides notice of dismissal for a relator’s failure to timely file evidence and a merit brief. Therefore, denial of the writs is proper.